Status of the Claims
	Claims 1-2, 5, 7-8, 10-13, 16-21, and 23 are allowed.
	Claims 3-4, 6, 9, 14-15, 22, and 24 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Wutt on 06/27/2022.

The application has been amended as follows: 

Please amend claims 2 and 21 as follows. Claims 1, 5, 7-8, 10-13, 16-20, and 23 should remain as previously presented in the amendment filed 06/01/2022.

Claim 2. (Currently Amended): The method of claim 1, comprising: 
determining a location of the user interface element when the user input ceased, 
wherein determining the resting location and the speed for the user interface element to move along the additional path is further based on [[a]]the location of the user interface element when the user input ceased.

Claim 21. (Currently Amended): The method of claim 13, wherein moving the user interface element along the first trajectory comprises: 
calculating an anchor point based on [[the]]a location of the user input; and 
moving one or more points of the user interface element along respective cubic splines, based on the anchor point, using a cubic-bezier easing function.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“in response to determining that the user input has ceased: ranking, by the computing device, a group of predetermined speed and acceleration curves based at least in part on a maximum acceleration for the user interface element, a maximum speed of the user interface element, and a maximum time to move the user interface element along an additional path to a resting location; selecting, by the computing device, from the group of predetermined speed and acceleration curves, and based at least in part on the ranking, the additional path and a speed for the user interface element to move long the additional path to the resting location; and determining the resting location based at least in part on: (i) the user-induced path, (ii) the additional path”

Regarding Claim 13, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“and in response to a termination of the user input at a second position: ranking, by the computing device, a group of predetermined speed and acceleration curves based at least in part on a maximum acceleration for the user interface element, a maximum velocity of the user interface element, and a maximum time to move the user interface element along a second trajectory to a resting location; selecting, by the computing device, from the group of predetermined speed and acceleration curves, and based at least in part on the ranking, the second trajectory and a speed for the user interface element to move long the second trajectory to the resting location”

These limitations, in specific combination as recited in independent claims 1, 13, and 18, define the patentability of these claims. Dependent claims 2, 5, 7-8, 10-12, 16-21, and 23 are allowed for at least the same rationale.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./           Examiner, Art Unit 2173                                                                                                                                                                                             

/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173